  Case 2:19-cr-00403-BRM Document 11 Filed 04/06/20 Page 1 of 1 PageID: 32
                         KORIBANICS AND KORIBANICS
                             ATTORNEYS AT LAW

MICHAEL P. KORIBANICS*                                   685 VAN HOUTEN AVENUE
                                                            CLIFTON, N.J. 07013-2197
J0HN KORIBANICS                                               PHONE (973) 778-1800
  OF COUNSEL                                                     FAX (973) 778-3750
   (1921-2002)

VIA E-MAIL
                                                  April 6, 2020
Hon. Brian Martinotti, USDJ
United States District Court - Newark
10 Walnut Street
Newark, NJ 07102


RE:    U.S.A. vs. PATRICK FRANCONERI
       Case No. 2:19-cr-00403-BRM-1

Dear Judge Martinotti:

       Mr. Franoneri’s sentencing is currently scheduled for April 13 ,2020 at 10:00
a.m.

       At this time and due to the current nationwide situation, we respectfully request
an adjournment with the AUSA’s consent.

      Kindly advise this office of your Honor’s decision, so I may advise my client
accordingly.
                                                Very truly yours,

                                                  /s/Michael P. Koribanics
                                                  Michael P. Koribanics, Esq.
cmr
Enc.
cc:
Jonathan Romankow, AUSA
Elizabeth Auson, U.S.P.O.
Patrick Franconeri




         "Certified by the Supreme Court of New Jersey as a Criminal Trial Attorney"
